UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4779


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

LOUIS MARTIN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:13-
cr-00273-RWT-1)


Argued:   May 12, 2016                   Decided:   September 16, 2016


Before TRAXLER and WYNN, Circuit Judges, and Norman K. MOON,
Senior United States District Judge for the Western District of
Virginia, sitting by designation.


Vacated and remanded by unpublished per curiam opinion.


ARGUED: William A. Mitchell, Jr., BRENNAN MCKENNA MANZI SHAY
LEVAN CHARTERED, Greenbelt, Maryland, for Appellant.       Leah
Bressack, OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt,
Maryland, for Appellee.    ON BRIEF: Rod J. Rosenstein, United
States   Attorney,  OFFICE   OF  THE  UNITED STATES   ATTORNEY,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Louis    Martin       was   convicted     by    a     jury     of   one   count    of

unlawful possession of a firearm by a felon, see 18 U.S.C. §

922(g)(1),     and    was    sentenced        to    210        months’   imprisonment.

Martin appeals, raising various challenges to his conviction and

sentence.     We vacate his conviction and sentence and remand for

a new trial.

                                         I.

     In     2013,    the     FBI   obtained         an    order      authorizing       the

interception of the telephone communications of Russell Battle.

Some of the monitored calls were between Battle and Martin, and

those     calls     ultimately     led    the       FBI        to   obtain     an   order

authorizing the FBI to monitor Martin’s calls as well.

     Based on the monitored conversations, the FBI believed that

Martin was planning a robbery of an armored car.                          The FBI also

heard Martin first seeking Battle’s help in obtaining a gun and

later telling Battle that he had “stumbled up on something” and

no longer needed Battle’s help.                J.A. 383, 897.            Based on the

information in the intercepted conversations, the FBI obtained a

search    warrant    for    Martin’s     home.           Law    enforcement     officers

executed the warrant early in the morning of April 24, 2013.

     During the execution of the search, Martin admitted to FBI

agents that he had been trying to buy a gun from Battle and

telling others that he was planning a robbery.                       While the search

                                          2
was ongoing, the officers permitted Martin to get dressed and go

to his job.     Sometime after Martin left, officers searching one

of the closets in the master bedroom found a .40 caliber pistol

tucked inside a stack of folded pants.              The closet where the gun

was found contained only men’s clothes; the clothes belonging to

Martin’s wife were in a different closet.

     Martin was subsequently arrested and charged with unlawful

possession of a firearm by a felon.                At trial, the government

played     recordings    of       many       of   the   monitored    telephone

conversations,    including       the    conversation     where   Martin   told

Battle that he had “stumbled up on something” and no longer

needed Battle’s help.     Battle also testified for the government,

effectively    serving   as   a    translator      of   the   frequently   coded

conversations.

     Martin’s defense was that the gun belonged to his wife and

that he had no knowledge of it until his wife called him while

the search was ongoing and told him that the officers had found

her gun.      Martin’s wife testified that she bought the gun for

protection in 2011, when Martin was incarcerated, and that she

had not told Martin about the gun.                She explained that she hid

the gun in Martin’s closet rather than hers because she slept on

the left side of the bed, and his closet was easier to reach

from that position.      Mrs. Martin’s testimony about the gun was

supported by the testimony of a friend who was with her when she

                                         3
first tried (unsuccessfully) to buy a gun and by the testimony

of another friend who was with Mrs. Martin when she later bought

the gun on the street from an acquaintance.

       Martin also testified at trial, and he insisted that he did

not    know    about     the    gun    before      it   was    found    in    his   closet.

Martin acknowledged asking Battle to get a gun for him, but he

contended that the gun was for someone else.                           Martin explained

that    he    used      the    “stumbled      up   on    something”      phrasing        when

talking to Battle because he never told Battle that the gun was

for someone else and he needed to maintain the fiction that he

had been seeking the gun for himself.

       The government argued to the jury that the gun found in the

closet       was   in    fact    the    gun     bought     by    Mrs.    Martin.         The

government         contended     that    Martin         told    Battle       that   he   had

stumbled on something because Martin had found the gun and thus

taken knowing possession of it.                    See Rebuttal Closing Argument,

Trial Transcript pp. 1006-008.

       The jury rejected Martin’s defense and found him guilty.

Martin thereafter filed a motion seeking a new trial.                               In the

motion, Martin re-argued evidentiary issues that had been raised

at trial and also alleged that a court employee exerted undue

influence over a juror during deliberations.                       After conducting a

hearing, the district court denied the motion in an oral ruling



                                              4
from       the   bench.      At    a    subsequent       sentencing        hearing,      the

district court sentenced Martin to 210 months’ imprisonment.

                                            II.

       Over Martin’s objection, the district court permitted the

government to introduce in its case-in-chief evidence of three

prior      convictions     under    Rule    404(b)      of   the   Federal       Rules    of

Evidence. 1       Martin argues on appeal that the evidence of his

prior convictions was not admissible under Rule 404(b) because

it was not relevant or necessary to prove the charged offense.

Martin also argues that, in any event, the evidence should have

been excluded as unfairly prejudicial.                       See Fed. R. Evid. 403

(“The court may exclude relevant evidence if its probative value

is   substantially         outweighed      by     a    danger   of    .     .   .    unfair

prejudice,       confusing    the       issues,       misleading     the    jury,    undue

delay,       wasting      time,    or      needlessly        presenting         cumulative

evidence.”); United States v. Byers, 649 F.3d 197, 206 (4th Cir.

2011) (“[T]he probative value of [Rule 404(b)] evidence must not

be   substantially        outweighed       by    its    prejudicial        effect,    which




       1
       Two of the convictions were for armed bank robberies
occurring in 1997 and 1998. The third was a 2006 conviction for
unlawful possession of a firearm, a charge that arose after
Martin crashed his car into a light pole and was seen throwing a
gun into bushes while walking away from the scene.




                                             5
involves a Rule 403 determination.” (internal quotation marks

omitted)).      We find no reversible error.

       “Rule 404 generally prohibits evidence of other crimes or

bad    acts   to    prove      the    defendant’s         character    and       conduct    in

accordance with his character.”                    United States v. McLaurin, 764
F.3d 372, 380 (4th Cir. 2014), cert. denied, 135 S. Ct. 1842

(2015), and cert. denied sub nom. Lowery v. United States, 135
S. Ct. 1843 (2015).             “Such evidence, however, may be admissible

‘for    another      purpose,        such    as     proving    motive,       opportunity,

intent, preparation, plan, knowledge, identity, or absence of

mistake, or lack of accident.’”                         Id. (quoting Fed. R. Evid.

404(b)).      To be admissible under Rule 404(b), the evidence of

prior bad acts “(i) must be relevant to an issue other than

character, such as identity or motive; (ii) must be necessary to

prove an element of the crime charged or to prove context; and

(iii) must be reliable.”                Byers, 649 F.3d at 206 (citations,

internal quotation marks and alteration omitted).

       The    district       court     admitted         the   prior    convictions          as

evidence of Martin’s knowledge and intent to possess the gun.

After   reviewing        the    record,      we    cannot     say   that    the    district

court’s decision was “arbitrary or irrational.”                             United States

v.    Faulls,      821 F.3d 502,       508    (4th    Cir.     2016)    (“We    review

evidentiary        rulings      for    abuse       of    discretion,       and    will     not

reverse a district court’s decision to admit prior acts evidence

                                               6
unless it was arbitrary or irrational.”               (citation and internal

quotation marks omitted)).

      Martin’s not-guilty plea and the defense he presented at

trial     put    at   issue   his   knowledge   of   the   gun   and   intent    to

possess it.           See United States v. Sanchez, 118 F.3d 192, 196

(4th Cir. 1997) (“A not-guilty plea puts one’s intent at issue

and thereby makes relevant evidence of similar prior crimes when

that evidence proves criminal intent.”).               The prior convictions

bear sufficient similarity to the present case to make evidence

of   the    prior     convictions    relevant   to   Martin’s    knowledge      and

intent. 2       See United States v. Queen, 132 F.3d 991, 996 (4th Cir.

1997) (“[I]n order for repeated actions to have probative value,

the earlier actions must be similar in nature to the charged




      2 While the prior convictions are not recent, the
convictions   nonetheless  remain  relevant   since  Martin  was
incarcerated for much of the time between those convictions and
the events giving rise to this charge.      See United States v.
Queen, 132 F.3d 991, 998 (4th Cir. 1997) (finding nine-year-old
bad-act evidence relevant despite lapse of time “particularly
when the defendant has spent many of those intervening nine
years in prison”); accord United States v. Williams, 796 F.3d
951, 960 (8th Cir. 2015) (“[B]ecause Williams was incarcerated
for such a significant amount of time—approximately 12 of the 18
years since his 1995 conviction—the total number of years
separating the prior offenses and the charged offense did not
significantly diminish the probativeness of the evidence.”
(internal quotation marks and alteration omitted)), cert.
denied, 136 S. Ct. 1450 (2016).




                                         7
acts.”). 3      Given the dearth of other evidence showing Martin’s

state     of    mind,   the   evidence       of     the      prior    convictions    was

likewise       necessary.     See   id.      at    998    (“Evidence       is   necessary

where, considered in the light of other evidence available to

the government, it is an essential part of the crimes on trial,

or   where      it   furnishes   part     of      the     context     of   the    crime.”

(citation and internal quotation marks omitted)).                          Finally, the

evidence       was   reliable,   as     it       consisted     of     certified    court

records and statements of fact agreed to by Martin at the time

of those convictions.

      Accordingly,       we   see   no    error         in   the     district    court’s

decision to admit evidence of Martin’s prior convictions under

Rule 404(b).         See United States v. Walker, 470 F.3d 1271, 1274

(8th Cir. 2006) (“Evidence that a defendant possessed a firearm

on a previous occasion is relevant to show knowledge and intent,

and Walker’s prior conviction for armed robbery addresses the

material issue of his knowledge of the presence of the firearm

      3For purposes of Rule 404(b), the necessary “similarity may
be demonstrated through physical similarity of the acts or
through the defendant’s indulging himself in the same state of
mind in the perpetration of both the extrinsic offense and
charged offenses.” Queen, 132 F.3d at 996. Given the evidence
connecting Martin’s efforts to obtain a gun to his stated plans
to rob an armored truck, Martin’s prior armed bank robberies
bear factual similarities to this case.     Moreover, all of the
prior convictions share state-of-mind similarities to the
present case, as all involve the knowing possession or use of a
firearm.



                                             8
and his intent to possess it.”); accord United States v. Moran,

503 F.3d 1135, 1144 (10th Cir. 2007); United States v. Jernigan,

341 F.3d 1273, 1281 (11th Cir. 2003); United States v. Cassell,

292 F.3d 788, 794-95 (D.C. Cir. 2002).

     We likewise reject Martin’s claim that the probative value

of the prior convictions was substantially outweighed by the

unfair prejudice of the details of the underlying crimes that

were read to the jury by the government.

     The government’s pre-trial motion seeking admission of the

prior    convictions    did    not   address    the    manner    in    which   the

government intended to prove the convictions, and Martin did not

object when the government read the facts of the crimes to the

jury.    Accordingly, we review this claim for plain error only.

See United States v. Williams, 81 F.3d 1321, 1325 (4th Cir.

1996) (“[M]otions in limine may serve to preserve issues that

they raise without any need for renewed objections at trial,

just so long as the movant has clearly identified the ruling

sought    and   the    trial   court   has     ruled   upon     it.”   (emphasis

added)); id. (reviewing for plain error where “motion in limine

was not based upon nor did it seek a ruling on the precise issue

[the defendant] now seeks to raise” (emphasis added)).

     “To obtain relief under plain-error review, [the defendant]

must first establish that the district court erred, that the

error was plain, and that it affected his substantial rights.”

                                       9
McLaurin, 764 F.3d at 388 (internal quotation marks omitted)).

“Even when this burden is met, we have discretion whether to

recognize    the   error,    and   should    not    do   so    unless   the   error

seriously affects the fairness, integrity or public reputation

of   judicial      proceedings.”       Id.     (internal        quotation     marks

omitted).

     While Martin contends that the government gave the jury

“in-depth descriptions” of the underlying convictions, Brief of

Appellant    at     23,     the    government’s      presentation        of    each

conviction was brief, with concise descriptions of the facts

presented in neutral, non-inflammatory language.                   Moreover, the

facts   of   the    underlying     crimes    were    not      significantly    more

violent than the armored-car robbery the jury heard Martin plan.

Under these circumstances, Martin has failed to show plain error

in the government’s manner of proving the prior convictions.

See United States v. Van Metre, 150 F.3d 339, 349, 350-51 (4th

Cir. 1998) (in case where defendant was charged with kidnapping,

concluding that defendant’s prior convictions for kidnapping and

rape were admissible under Rule 404(b) and finding no Rule 403

error in proving the prior convictions through the testimony of

the victim “detailing her kidnapping and sexual assault”).




                                       10
                                      III.

       We turn now to Martin’s challenge to the district court’s

exclusion of a telephone conversation between Martin and James

Laidler.

                                       A.

       The Martin-Battle “stumbled up on something” conversation

played for the jury by the government was a call-waiting call

that   interrupted    a   conversation       between   Martin   and     Laidler;

Martin put Laidler on hold, talked to Battle, and then returned

to his conversation with Laidler.               In the first part of the

Martin-Laidler     conversation,      Laidler   told   Martin   that     he   had

“straightened out” an unidentified situation.              J.A. 923.      Martin

then switched over to Battle’s incoming call and told Battle he

had    “stumbled    up    on   something,”      J.A.     923,   which    Battle

understood to mean Martin no longer needed a gun.                 When Martin

returned to his conversation with Laidler, he explained that the

other call was from the “dude right there,” the “dude that was

doing a favor for me.”          J.A. 924.       After Martin told Laidler

that he told the “dude” (i.e., Battle) that Martin was “all

right,” Laidler responded, “Yeah, that’s right cause I don’t

need it now. . . .”       J.A. 924.

       At trial, Martin repeatedly sought to introduce the Martin-

Laidler    conversations       that   bracketed    his     “stumbled     up   on

something” conversation with Battle.              Martin argued that the

                                       11
Laidler   conversations        were    necessary            to   put      the      Battle

conversation used by the government in context and to support

his claim that he was never looking for a gun for himself.                              The

district court excluded the before-and-after conversations with

Laidler as hearsay.

                                       B.

     On   appeal,     Martin   contends        the    district      court     erred      by

excluding evidence of the Laidler conversations.                         According to

Martin, the statements made in the Laidler conversations are not

hearsay   because    they    were   not    offered         for   the    truth      of   the

matters   asserted      in   the    conversation.            See       Fed.   R.    Evid.

801(c)(2) (2012). 4     Martin contends the improper exclusion of the

evidence requires a new trial because the Laidler conversations

undercut the central premise of the government’s case -- that

Martin told Battle he had stumbled on something because Martin

found his wife’s gun hidden in the closet.                  We agree.

     Hearsay is defined as an out-of-court statement that is

offered   “to   prove    the   truth      of   the     matter      asserted        in   the

statement.”     Id.      Statements       that       are   offered      to    prove     the

effect of the statement on the listener are not offered for



     4 Rule 801 was amended effective December 1, 2014. Because
Martin’s trial took place before the effective date of the
amendments, we apply the version of the rule in effect at the
time of trial.



                                       12
their truth and therefore do not fall within the definition of

hearsay.    See United States v. Jenkins, 579 F.2d 840, 842 (4th

Cir. 1978).       In this case, the Laidler conversations were not

being   offered    for   the    truth        of   the    matter   asserted       in    the

conversation -- in essence, that Laidler no longer needed the

gun that Martin was asking Battle to obtain. 5                           Instead, the

conversations     were    offered       to    show      the   effect    of    Laidler’s

statements on Martin:          Immediately upon learning that Laidler no

longer needed a gun, Martin told Battle that he no longer needed

a gun -- that he had “stumbled up on something.”                       Whether or not

Laidler    actually      needed     a    gun       is    irrelevant;         after     the

conversations     with   Laidler,       Martin       believed     that       Laidler    no

longer needed a gun, which explains why Martin told Battle that



    5  Counsel for Martin made oral proffers of the substance of
the Laidler conversations at trial, and submitted a transcript
of the conversation as an exhibit in connection with his motion
for a new trial. See J.A. 923-24.

     Like the conversations between Martin and Battle, the
conversations between Laidler and Martin use guarded, cryptic
language, and the word “gun” never appears.    Nonetheless, when
Laidler said, “that’s right cause I don’t need it now,” J.A.
924, it was in response to Martin’s explicit reference to the
“stumbled up on something” conversation he had just had with
Battle.   Thus, when the Laidler conversations are considered
together with the Battle conversation, the Laidler conversations
can reasonably be understood as establishing that Laidler had
previously asked Martin to get a gun for him, that Martin turned
to Battle to get the gun for Laidler, and that Martin told
Battle he no longer needed a gun as soon as Martin learned that
Laidler no longer needed a gun.



                                         13
he   no    longer   needed   a   gun.    The    Laidler       conversations     were

therefore being offered to prove their effect on Martin -- to

explain his motive in setting Battle on, and later calling him

off of, the gun quest.            See United States v. Leake, 642 F.2d
715, 720 (4th Cir. 1981) (statement to defendant about use of

returned funds was not hearsay because it was not offered to

prove      that   the   money    was,   in    fact,    used    as   described    to

defendant; its purpose was to show that the defendant believed

that the funds were being used legitimately); Jenkins, 579 F.2d

at   842    (“Insofar   as   elements    of    the    taped    conversations    not

directly expressing Johnson’s intent were offered to prove that

intent, they were not hearsay, for the import of them was their

effect on her and not their truth.” (emphasis omitted)); see

also United States v. Leonard-Allen, 739 F.3d 948, 954 (7th Cir.

2013) (“A witness’s statement is not hearsay if the witness is

reporting what he heard someone else tell him for the purpose of

explaining what the witness was thinking at the time or what

motivated him to do something.           In those circumstances, the out-

of-court statement is not being offered as evidence that its

contents are true.”).




                                        14
    Because the Laidler conversations were not offered for the

truth of the matters asserted in the conversations, 6 we agree

with Martin that the district court erred by excluding evidence

of the conversations as hearsay.

                                C.

     Having concluded that the district court erred by excluding

evidence of the Laidler conversations, we must determine whether

this error requires reversal.

    Preliminarily, we reject the government’s claim that Martin

failed to preserve the not-hearsay issue he raises on appeal.

Counsel for Martin premised his arguments for admission of the

Laidler conversations on many grounds; while his focus may have

been elsewhere, counsel nonetheless sufficiently raised at trial

the not-hearsay argument now raised on appeal.     See J.A. 752

(“Your Honor, it explains why it is that Mr. Martin made the

    6   This analysis applies to both sides of the Laidler
conversations -- the statements made by Martin were offered not
for their truth, but to show their effect on Laidler, just as
the statements made by Laidler were offered to show their effect
on Martin.     In any event, as Laidler’s statements in the
conversations are clearly admissible, Martin’s side of the
conversations would nonetheless be admissible to provide the
context for Laidler’s statements to Martin and Martin’s
statements to Battle. See United States v. Leake, 642 F.2d 715,
720 n.6 (4th Cir. 1981) (“Leake’s [admissible, non-hearsay]
testimony regarding his conversation with Graham would be
meaningless unless both sides of the conversation were recounted
to the jury.     Graham’s statements to Leake were admissible,
therefore, as necessary to explain the context in which Leake
made the statements revealing his state of mind.”).



                                15
request of Mr. Battle which is what we have been talking about

this entire time. . . .”).               Because the issue was raised below,

it is preserved for appeal and subject to harmless-error, not

plain-error, review.              See United States v. Ellyson, 326 F.3d
522, 530–31 (4th Cir. 2003) (issues preserved below are reviewed

for harmless error on appeal); United States v. Lowe, 65 F.3d
1137,      1144   (4th     Cir.    1995)   (applying       plain-error     review    to

argument asserting basis for admission that was not argued to

district court).           And under harmless-error review, we believe

that reversal is required.

      To     prove    that    the       improper    exclusion     of     the    Laidler

conversations        was    harmless,      “the    Government     must    demonstrate

that the error did not have a substantial and injurious effect

or influence in determining the jury’s verdict.”                       United States

v.    Ibisevic,      675 F.3d 342,    349     (4th   Cir.   2012)        (internal

quotation marks omitted).

      An appellate court does not inquire into whether
      absent the error sufficient evidence existed to
      convict, but rather whether we believe it highly
      probable that the error did not affect the judgment.
      Thus, [to find an error harmless,] we must be able to
      say, with fair assurance, after pondering all that
      happened without stripping the erroneous action from
      the whole, that the judgment was not substantially
      swayed by the error.

Id.   at    350   (citation       and    internal    quotation     marks       omitted).

When undertaking the harmlessness calculus, we consider “(1) the

centrality of the issue affected by the error; (2) the steps

                                            16
taken       to    mitigate      the       effects      of   the    error;        and       (3)   the

closeness of the case.”                  Id. (internal quotation marks omitted).

       Here, the error went to the central issue in the case.                                     As

noted above, the government argued to the jury that Martin found

the gun that Martin’s wife had hidden in the closet, which is

why Martin told Battle that he had “stumbled up on something”

and   no     longer      needed      a    gun.        The   evidence       excluded         by    the

district         court   went    directly        to    this      issue,    by    providing        an

alternate explanation for Martin’s seeking a gun from Battle --

he    wanted      it     for   Laidler,       not      himself     --     and    an    alternate

interpretation           of    the    “stumbled        up   on    something”          comment     --

Laidler no longer needed the gun, and Martin needed to maintain

the fiction that he had been seeking the gun for himself.                                        The

exclusion of the Laidler conversations thus deprived Martin of

the only evidence that could corroborate his testimony about why

he initially sought a gun from Battle and why he stopped looking

for one.          See id. at 351 (centrality-of-issue factor weighed

against finding improper exclusion of evidence harmless because

“the excluded testimony was the only evidence that would have

corroborated           the     defendant’s            own   testimony           of     assertedly

innocent conduct”).

       As    to    the     steps      taken      to    mitigate     the    effects          of   its

evidentiary         ruling,      the      district      court     did     give       Martin      some

leeway      to    inform       the    jury    of      the   existence      of        the    Laidler

                                                 17
conversations.           For example, Martin testified that the gun he

was seeking from Battle was not for him, see J.A. 758, and the

district court permitted Martin to testify that he asked Battle

for a gun “[a]s a result of [a] conversation I had with Mr.

Laidler.”        J.A. 755.          The district court also permitted Martin

to     explain     to    the        jury     that    he       was    talking      to     Laidler

immediately before the “stumbled up on something” conversation

with Battle, and that “[a]s a result of the conversation that I

was    having,     I    told    [Battle]       that       I   didn’t      need    it,     that   I

stumbled up on something.”                    J.A. 761.             We disagree with the

government, however, that this limited discussion of Martin’s

conversations          with    Laidler        suffices        to    render       the    improper

exclusion of the evidence harmless.

       Evidence         of     the         Laidler    conversations               would     have

corroborated Martin’s claim that the gun he sought from Battle

was not for him, and it would have explained to the jury why

Martin would have told Battle he “stumbled up on something” if

he had not found his wife’s gun.                          The bare-bones information

that    Martin     was       able    to    present    simply        did   not     convey    this

critical information to the jury.                         The evidence heard by the

jury thus was not an adequate substitute for the evidence that

would have been heard by the jury had the Laidler conversations

not been improperly excluded.                   Cf. United States v. Kohan, 806
F.2d 18,   22       (2d    Cir.    1986)     (remanding          for    new     trial    when

                                               18
improperly     excluded     testimony    “would      have   corroborated

[defendant’s] statements to law enforcement officials, thereby

helping to diminish the effect of their self-serving nature”).

     The final factor relevant to our harmlessness inquiry is

the closeness of the case.       See Ibisevic, 675 F.3d at 350.       We

recognize that the government’s evidence was relatively strong.

The evidence included testimony about Martin apparently planning

to rob an armored car, and Battle’s testimony that Martin asked

Battle to procure a gun for him but later told Battle that he

did not need the gun.       Moreover, the gun was found hidden in a

stack of men’s pants in Martin’s closet, and the FBI agents

involved in the search testified that Martin told them “that he

knew that the gun was in his bedroom closet when the F.B.I.

searched his house.”      J.A. 218; see also J.A. 458.

     Martin,   however,     reasonably   contested    the   government’s

evidence on the most important points.            Martin and his wife

testified that he had no knowledge of the gun until she called

him during the search and told him that the gun had been found.

Martin testified that he owed money to Battle and that he only

talked about possible robberies in order to convince Battle that

Martin would eventually be able to pay the debt.            Martin also

testified that the gun he sought from Battle was actually for

someone else and that he used the “stumbled up on something”

phrasing when telling Battle he no longer needed the gun because

                                   19
Battle did not know that the gun was for someone else and Martin

needed to maintain the fiction that he had been seeking the gun

for himself.

       Thus,   even   without      the    corroborating      evidence      of     the

Laidler     conversations,      the      case    was   not   one-sided.          The

government’s     evidence    may      have      been   sufficient   to     support

Martin’s convictions, but the question before us is “whether

[the government’s evidence] is sufficiently powerful in relation

to the excluded testimony to ensure the error did not affect the

outcome.”      Ibisevic, 675 F.3d at 354 (internal quotation marks

omitted).      As noted, the excluded evidence directly challenged

the government’s interpretation of the evidence central to its

case -- Martin’s statement to Battle that he had “stumbled up on

something” and no longer needed a gun.                 The excluded testimony,

therefore, had it been heard and credited by the jury, would

have    substantially       weakened       the     government’s     case        while

simultaneously strengthening Martin’s defense.

       In sum, the excluded evidence went to the central issue in

the case; the truncated evidence that Martin was permitted to

introduce did not convey the same information that would have

been conveyed by the excluded evidence; and the government’s

evidence of Martin’s guilt was far from overwhelming.                           Under

these circumstances, we cannot say with any degree of certainty

that the district court’s error in excluding evidence of the

                                         20
Laidler conversations did not affect the judgment.                                 Because the

exclusion of the evidence was not harmless, we must therefore

vacate Martin’s conviction and remand for a new trial. 7

                                                  IV.

       Martin also challenges his 210-month sentence.                                    Although

the    statutory        maximum      sentence           for   a   §   922(g)     conviction      is

generally ten years, see 18 U.S.C. § 924(a)(2), the district

court       concluded        that        Martin    qualified          as    an   armed     career

criminal, which subjected Martin to a mandatory minimum sentence

of at least fifteen years, see 18 U.S.C. § 924(e)(1).

       As        part   of    its        conclusion       that        Martin     qualified     for

sentencing         under      §    924(e),        the    district       court     held    that   a

Maryland robbery conviction was a predicate conviction under the

“residual         clause”     of    §     924(e)(2)(B)(ii).                The   parties     agree

that,       in    light      of    the     Supreme       Court’s       invalidation       of   the

residual clause in Johnson v. United States, 135 S. Ct. 2551,

2563       (2015),      Martin      no    longer        qualifies      as   an    armed    career



       7
       In light of our conclusions that the Laidler conversations
should have been admitted and that a new trial is required, we
decline to consider Martin’s argument that the district court
should have permitted him to cross-examine one of the FBI agents
about the Laidler conversations.    Should the issue arise again
in the new trial, the parties may address the issue anew and the
district court is free to consider the issue de novo.         Our
conclusion that a new trial is required also makes it
unnecessary to address Martin’s claim that a court employee
exerted undue influence over a juror.



                                                  21
criminal.     Should     Martin   be   convicted     again    on    remand,     the

district    court   must    sentence        Martin   within        the    ten-year

statutory range established by § 924(a)(2).

                                       V.

     Accordingly, for the foregoing reasons, we hereby vacate

Martin’s    conviction   and   sentence     and   remand     for    a    new   trial

consistent with this opinion.

                                                       VACATED AND REMANDED




                                       22